 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 4365 
 
AN ACT 
To amend title 5, United States Code, to make clear that accounts in the Thrift Savings Fund are subject to certain Federal tax levies. 
 
 
1.AmendmentsSection 8437(e)(3) of title 5, United States Code, is amended in the first sentence—
(1)by striking 659) and inserting 659),; and
(2)by striking the period at the end and inserting the following: , and shall be subject to a Federal tax levy under section 6331 of the Internal Revenue Code of 1986..
2.Disposition of amountsAny potential revenue gain attributable to the enactment of this Act, as determined by the Director of the Congressional Budget Office—
(1)shall be deposited in the general fund of the Treasury of the United States; and
(2)shall be used solely for purposes of deficit reduction.
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
